DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.
 
Objection to Typographical Errors
3.  	Claim 1 has been amended with the new limitation, i.e., that is apareid, which is not supported or shown in the specification and there is no such word/term “apareid” in dictionaries. Thus this limitation is assumed caused by a typographical error. 
 	Correction is required. 

Response to Arguments
4. 	Applicant’s arguments on 01/04/2021, with respect to claims 1 and 18 have been considered but are moot because claims 1 and 18, have been amended with the new limitations. Therefore, it necessitates a new ground of rejection as shown in the following rejection.

 
Claim Rejections - 35 USC § 102
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




7. 	Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boss et al. (Publication No. US 2016/0028471). 
 	Regarding claim 18, (Currently Amended) Boss teaches one or more non-transitory computer-readable media of an unmanned aerial vehicle (UAV) communication cell storing computer-executable instructions that upon execution cause one or more processors to perform acts comprising:
 	receiving vehicle movement data of one or more vehicles at the UAV communication cell (Boss, Figures 11-13, pp [66]-[68]);
 	in response to determining that the UAV communication cell is unable to process the vehicle movement data into vehicle guidance instructions for at least one vehicle  in a predetermined amount of time, transmitting at least a portion of the vehicle movement data to an additional UAV communication cell (Boss, Figures 14-16, Boxes 775, 780, pp [76]-[79]; Figure 21, pp [37], the UAVs service a group of vehicles on the ground); and
 	in response to determining that the UAV communication cell is able to process the vehicle movement data into vehicle guidance instructions  in the predetermined amount of time, processing the vehicle movement data at the UAV communication cell for distribution to at least one vehicle (Boss, Figures 14-16, Boxes 775, 780, pp [76]-[79]).
(Boss, Figure 21, pp [37]-[38]).
 	Regarding claim 20, (Original) Boss teaches the one or more non-transitory computer-readable media of claim 18, wherein the additional UAV communication cell is connected to a mobile edge computing (MEC) node that processes the at least a portion of the vehicle movement data received by the additional UAV communication cell into the vehicle guidance instructions (Boss, Figure 21, pp [37]-[38]).


Claim Rejections - 35 USC § 103
8. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



11. 	Claim(s) 1-3 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boss et al. (Publication No. US 2016/0028471) and further in view of Mazzarella et al. (Publication No. US 2015/0063202). 
 	Regarding claim 1, (Currently Amended) Boss teaches a computer-implemented method (Boss, the Abstract), comprising: 
 	deploying, by the MEC node that is paired with the corresponding base station, an unmanned aerial vehicle (UAV) communication cell to communicate with a plurality of vehicles the malfunction of a transceiver of the corresponding base station or the communication traffic overload of the corresponding base station (Boss, Figures 11-13, pp [66]-[68]; Figure 14, pp [76]; Figure 21, pp [37]-[38]);
 	receiving vehicle movement data of one or more vehicles at the MEC node that is apareid that is paired with the corresponding base station from the UAV communication cell that is deployed by the MEC node to communicate with the one or more vehicles (Boss, Figures 11-13, pp [66]-[68]; Figure 14, pp [76]; Figure 21, pp [37]-[38]);
 	processing the vehicle movement data at the MEC node that is paired with the corresponding base station to generate vehicle guidance instructions for at least one vehicle (Boss, Figure 21, pp [37]-[38]); and
 	sending the vehicle guidance instructions from the MEC node that is paired with the corresponding base station to the UAV communication cell that is deployed by the MEC node for broadcasting to at least one vehicle (Boss, Figures 11-13, pp [66]-[68]; Figure 14, pp [76]; Figure 21, pp [37]-[38]).
	Boss does not teach “receiving, at a mobile edge computing (MEC) node that is paired with a corresponding base station of a wireless carrier network, a report of a malfunction of a transceiver of the corresponding base station or a communication traffic overload of the corresponding base station from the corresponding base station, wherein the MEC node is deployed in addition to a server of a centralized data center.”
	Mazzarella teaches “receiving, at a mobile edge computing (MEC) node that is paired with a corresponding base station of a wireless carrier network, a report of a malfunction of a transceiver of the corresponding base station or a communication traffic overload of the corresponding base station from the corresponding base station, wherein the MEC node is deployed in addition to a server of a centralized data center.” (Mazzarella, Figure 15, pp [151]). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Boss by incorporating teachings of Mazzarella, system and network for deploying dynamic wireless aerial mesh network using aerial nodes, e.g., drones, that provides real-time persistent wide area communications service to provide communications in response to an incident, wherein the area services is a wide area that is physically inaccessible via ground transportation. In addition, the system includes the formation of a decentralized mesh super network comprising two or more dynamic wireless aerial mesh networks where each dynamic wireless aerial mesh network is owned by a different agency (e.g., a secure community). A member of a first dynamic wireless aerial mesh network may send a  
 	Regarding claim 2, (Previously Presented) Boss, as modified by Mazzarella, teaches the computer-implemented method of claim 1, wherein the MEC node is directed by a deployment controller of the wireless carrier network to deploy the UAV communication cell (Boss, Figures 11-13, pp [66]-[68]; Figure 14, pp [76]; Figure 21, pp [37]-[38]).
 	Regarding claim 3, (Previously Presented) Boss, as modified by Mazzarella, teaches the computer-implemented method of claim 1, wherein the UAV communication cell is attached to the MEC node via a wired connection that provides power to the UAV communication cell and a communication link between the UAV communication cell and the MEC node (Boss, pp [37]-[38]).
 	Regarding claim 7, (Currently Amended) Boss, as modified by Mazzarella, teaches the computer-implemented method of claim 1, Boss, Figure 21, pp [37]-[38]).
 	Regarding claim 8, (Original) Boss, as modified by Mazzarella, teaches the computer-implemented method of claim 1, wherein the vehicle movement data for a vehicle includes a current vehicle location of the vehicle, a direction of travel of the vehicle, a speed of travel for the vehicle, an acceleration rate of the vehicle, a deacceleration rate of the vehicle (Boss, pp [70]-[71]).
 	Regarding claim 9, (Original) Boss, as modified by Mazzarella, teaches the computer-implemented method of claim 1, wherein the vehicle movement data for a vehicle includes one or more of a current vehicle location of the vehicle, a direction of travel of the vehicle, a speed of travel for the vehicle, an acceleration rate of the vehicle, or a deacceleration rate of the vehicle (Boss, pp [70]-[71]).
 	Regarding claim 10, (Original) Boss, as modified by Mazzarella, teaches the computer-implemented method of claim 1, wherein the vehicle guidance instructions are used by a vehicle to perform autonomous driving of the vehicle, perform an Boss, pp [38], [60], [70]-[71]).

12. 	Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boss et al. (Publication No. US 2016/0028471).  and further in view of Adenwala et al. (Publication No. US 2019/0079659). 
 	Regarding claim 4, (Original) Boss, as modified by Mazzarella, does not teach the computer-implemented method of claim 1, wherein the vehicle movement data is received by the UAV communication cell from a plurality of vehicles or received by the UAV communication cell from an additional UAV communication cell via cellular vehicle-to-everything (CV2X) communication.
	Adenwala teaches “the vehicle movement data is received by the UAV communication cell from a plurality of vehicles or received by the UAV communication cell from an additional UAV communication cell via cellular vehicle-to-everything (CV2X) communication.” (Adenwala, Figure 1, pp [44]-[46]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Boss and Mazzarella, by incorporating teachings of Adenwala of an autonomous driving vehicles social network providing low latency communications V2X 
 	Regarding claim 5, (Original) Boss, as modified by Mazzarella and Adenwala, teaches the computer-implemented method of claim 4, wherein the vehicle movement data is obtained by the additional UAV communication cell from the one or more vehicles via cellular vehicle-to-everything (CV2X) communication (Adenwala, Figure 1, pp [44]-[46]).
 	Regarding claim 6, (Original) Boss, as modified by Mazzarella, does not teach the computer-implemented method of claim 1, wherein the broadcasting is performed by an additional UAV communication cell that receives the vehicle guidance instructions from the UAV communication cell via cellular vehicle-to-everything (CV2X) communication. 
 	Adenwala teaches “the broadcasting is performed by an additional UAV communication cell that receives the vehicle guidance instructions from the UAV communication cell via cellular vehicle-to-everything (CV2X) communication.” (Adenwala, pp [29], [34], Figure 1, pp [44]-[46]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Boss and Mazzarella, by incorporating teachings of Adenwala of an autonomous driving vehicles social network providing low latency communications V2X that require for high speed events such as crash avoidance, traffic warnings, etc., in the autonomous driving vehicles social network thus improving the effective responses in communications during critical vehicle-related events and thus providing preventions before accidental occurrences and saving lives. 

 	Allowable Subject Matter
13. 	Claims 11-17 filed on 01/04/2021 are allowable over the prior art above because the prior art references above fail to provide the teachings, suggestions or disclosures of the unique claimed limitations and features recited by the independent claim 11 (and thus the dependent claims 12-17), i.e., 
 	Claim 11. A mobile edge computing (MEC) node, comprising: 
 	one or more processors; and 
 	memory having instructions stored therein, the instructions, when executed by the one or more processors, cause the one or more processors to perform acts comprising: 

 	deploying, by the MEC node, the unmanned aerial vehicle (UAV) communication cell to communicate with a plurality of vehicles; 
 	receiving vehicle movement data of one or more vehicles at the MEC node from the UAV communication cell; 
 	processing the vehicle movement data at the MEC node to generate vehicle guidance instructions for at least one vehicle; and 
 	sending the vehicle guidance instructions to the UAV communication cell for broadcasting to the at least one vehicle.”
	Therefore, claims 11-17 are deemed allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUY C HO/Primary Examiner, Art Unit 2644